or,lciroAL
           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                               06/16/2020



                                                                                           Case Number: DA 18-0282


                                         DA 18-0282


IN RE THE PARENTING OF D.I.B., a Minor Child,
                                                                         FILED
                                                                          JUN 1 6 2020
NICHOLAS R. BRACCIALE,                                                  Bowen Greenwood
                                                                      Clerk of Supreme Court
                                                                         State of Montana
             Petitioner and Appellant,
                                                                        ORDER
      v.

GAIL A. SULLIVAN,f/k/a GAIL ANN INGELS,

             Respondent and Appellee.


       This matter is an appeal from the Thirteenth Judicial District Court's March 23,2018
Findings of Fact, Conclusions of Law, and Order amending the parenting plan for the
parties' now fifteen-year-old daughter, D.I.B. By order dated July 3,2018,this Court stayed
the District Court's order through the pendency of the appeal. Since that time, we have
entered two orders holding the appeal in abeyance while the parties attempted to work with
D.I.B.'s therapist in a reintegration process. Our last order for abeyance directed the filing of
status reports by September 18, 2020.
       Appellee Gail Sullivan now seeks to modify the stay to permit her to
"seek enforcement in District Court ofthe parties' mediated agreement that was to serve as
the parties' parenting plan pending appeal." Appellant Nicholas Bracciale responds that
D.I.B.'s condition has not improved and that her treating psychiatrist has recommended that
D.I.B. be placed in a residential treatment facility, which may occur by July. Nicholas
represents that"Mlle argument here,from Nick's point ofview,is entirely factual. As such,
maybe it would be more appropriate for the District Court to deal with it." The Court agrees.
       This matter has been pending for more than two years, and it now appears that the
parties are at an impasse regarding the next step forward. As such, it is appropriate that the
District Court consider any factual disputes about D.I.B.'s arrangements with her parents.
       IT IS THEREFORE ORDERED that the stay previously entered by this Court is
MODIFIED to allow the District Court to consider D.I.B.'s current condition and the parties'
circumstances to determine whether enforcement or further amendments to the
amended parenting plan are appropriate. This Court's order requiring status reports by
September 18, 2020, remains in effect. The parties are directed to address in that report
whether this appeal should be dismissed without prejudice to their right to appeal further
parenting orders entered in this matter.
      The Clerk is directed to provide immediate notice of this Order to all counsel of
record in Yellowstone County Cause No. DR 06-60 and to the Thirteenth Judicial District
Court, the Hon. Donald L. Harris, presiding.
      Dated this I L day of June, 2020.



                                                               Chief Justice